DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 August 2018 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the DC-to-DC switching circuit recited in Claims 46, 95, and 136; and the pass-through circuit recited in Claim 136 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
The drawings, Figs. 6A-6D, are also objected to because they are not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 46, 95, 104, and 105 are objected to because of the following informalities:  
Claim 46, lines 4-9, “A sample and hold circuit having periodic open-circuit voltage sampling pulses for periodic measurements of open-circuit voltage (VOC) of said string of interconnected solar cells at a specified open-circuit voltage sampling period corresponding to a specified open-circuit voltage sampling frequency and for a specified open-circuit voltage sampling pulse duration for each of said periodic open-circuit voltage sampling pulses”, should be --a sample and hold circuit having periodic open-circuit voltage sampling pulses for periodic measurements of open-circuit voltage (VOC) of said string of interconnected solar cells at a specified open-circuit voltage sampling period corresponding to a specified open-circuit voltage sampling frequency and for a specified open-circuit voltage sampling pulse duration for each of said periodic open-circuit voltage sampling pulses;--
Claim 46, line 22, “electrical leads”, should be --electrical leads.--.
Claim 95, line 25, “electrical leads”, should be --electrical leads.--.
Claim 95, lines 2-5, “A string of electrically interconnected plurality of solar cells, having at least a pair of string output positive and negative electrical leads having an output string voltage across them, with said output string voltage having a value in the range of 0 volt up to an open-circuit voltage (VOC) value”, should be --A string of electrically interconnected plurality of solar cells, having at least a pair of string output positive and negative electrical leads having an output string voltage across them, with said output string voltage having a value in the range of 0 volt up to an open-circuit OC) value;--
Claim 104, line 4, “voltage value”, should be --voltage value.--.
Claim 105, line 4, “voltage value”, should be --voltage value.--.
Claims 46 and 95 have additional similar informalities including capitalizations and missing punctuation as noted above.  Each claim should be a single sentence beginning with a capital letter and ending with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 46-49, 51-52, 54, 57, 64, 71, 95-100, 104-105, and 115 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: high-side field-effect transistor switch (high-side FET switch); low-side field-effect transistor switch (low-side FET switch); and DC-to-DC switching circuit.
Regarding Claims 47-49, 51-52, 54, 57, 64, and 71, they depend from Claim 46, and are also rejected for the reason above.
Regarding Claims 96-100, 104-105, and 115, they depend from Claim 95, and are also rejected for the reason above.

Claims 136-137 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 136, the recited limitations “a high side field effect transistor switch gating a pass-through circuit” and “said pass-through mode flowing current through said pass-through circuit” is unclear.  These limitations are unclear because the specification nor drawings have identified what the “pass-through circuit” is.
Regarding Claim 137, it depends from Claim 136 and is also rejected for the reason stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 136 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moslehi US 2015/0236182.
Regarding Claim 136, Moslehi teaches a solar photovoltaic system for electric power generation, comprising: 
a plurality of electrically connected solar cells (Figs. 30, 31 or 32B-37B and refer to [0077], [0175], and [0182]); 
a maximum power point tracking optimizer (Figs. 30, 31 or 32A-37B) connected to and powered by at least one of said plurality of solar cells, said maximum power point tracking optimizer gating current flow to and from said at least one solar cell, said maximum power point tracking optimizer having: 
a sample and hold circuit (Figs. 32A-37B and refer to [0144] and [0175]) with periodic open-circuit voltage sampling pulses for measurements of the open-circuit voltage of said at least one solar cell, 
a high side field effect transistor switch (M1, Figs. 32A-37B) gating a pass-through circuit; 
a low side field effect transistor switch (M2, Figs. 32A-37B) gating an active bypass circuit (SBR, figs. 32A, 32B, 34A, 34B); 
a DC-to-DC switching circuit (MPPT DC-DC buck converter, Figs. 32A-37B and refer to [0175]) operating said high side field effect transistor and said low side field effect transistor; and, 
a positive electrical lead and a negative electrical lead (Figs. 32A-37B); 
a diode (SBR, figs. 32A-35B) connected to said positive electrical lead and said negative electrical lead of said maximum power point tracking optimizer; 
said maximum power point tracking optimizer configured to operate: 
in a pass-through mode (M1 closed, M2 open, refer to [0175] and [0150]-[0151]) 
in an optimizing mode (switching mode, refer to [0151], [0155], [0157], [0167]) when said at least one solar cell voltage is greater than an optimizing threshold and less than a ratio of the open-circuit voltage of said at least one solar cell, said optimizing mode modulating current flow using said DC-to-DC switching circuit to direct the voltage of said at least solar cell towards said ratio of the open-circuit voltage; 
in an active bypass mode (M2, bypass switch closed, refer to [0140]-[0141] and [0161]) when said at least one solar cell voltage is less than an active bypass threshold, said active bypass mode flowing current through said active bypass circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 46-49, 51-52, 54, 57, 71, 95-98, 115, and 137 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi US 2015/0236182, in view of Garabandic US 2015/0013748.
Regardings Claim 46 and 95, Moslehi teaches a high-efficiency multi-modal maximum-power-point-tracking (MPPT) DC power optimizer integrated circuit for 
a sample and hold circuit (Figs. 32A-37B and refer to [0144] and [0175]) having periodic open-circuit voltage sampling pulses for periodic measurements of open-circuit voltage (VOC) of said string of interconnected solar cells at a specified open-circuit voltage sampling period corresponding to a specified open-circuit voltage sampling frequency and for a specified open-circuit voltage sampling pulse duration for each of said periodic open-circuit voltage sampling pulses (refer to [0167]);
A high-side field-effect transistor switch (high-side FET switch) (M1, Figs. 32A-37B)
A low-side field-effect transistor switch (low-side FET switch) (M2, Figs. 32A-37B)
A DC-to-DC switching circuit (MPPT DC-DC buck converter, Figs. 32A-37B and refer to [0175]) operating at a specified switching oscillator frequency and with an adjustable switching duty cycle in the range of between 0% up to 100% (refer to [0164])
A multi-modal control algorithm providing a plurality of operating modes to increase photovoltaic power from string of interconnected solar cells, to mitigate the effects of electrical mismatches among a plurality of strings of interconnected solar cells, and to reduce electrical power losses (refer to [0067]-[0069]-[0071], and [0075])
A low-profile integrated circuit package having a plurality of electrical leads, including input positive and negative electrical leads for electrical connections to positive and negative electrical leads of said string of interconnected solar cells, and output positive and negative electrical leads (Figs. 19-21 and refer to [0112]).  Moslehi 
Garabandic teaches wherein the sample and hold circuit has an analog-to-digital converter (ADC) based architecture (refer to [0053], [0077], or [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the sample and hold circuit as taught by Garabandic with the multi-modal MPPT of Moslehi in order to convert the received input to be further utilized in the circuit.
Regarding Claim 47 and 96, the combination of Moslehi and Garabandic teaches all of the limitations of Claims 46 and 95 above, and further teaches wherein said multi-modal control algorithm includes a pass-through mode of operation having a pass-through power efficiency, an optimizing mode of operation having an optimizing power efficiency, and a shut-down mode of operation (pass-through, switching, and sleep modes, refer to [0149] of Moslehi).
Regarding Claim 48 and 97, the combination of Moslehi and Garabandic teaches all of the limitations of Claims 47 and 96 above, and further teaches wherein said multi-modal control algorithm further includes an active bypass mode of operation (refer to [0166] and [0171] of Moslehi).
Regarding Claim 49 and 98, the combination of Moslehi and Garabandic teaches all of the limitations of Claims 47 and 96 above, and further teaches wherein said multi-modal control algorithm further includes a rectifier bypass mode of operation (using SBR, refer to [0140] and [0175] of Moslehi).

Regarding Claim 51, the combination of Moslehi and Garabandic teaches all of the limitations of Claim 46 above and further teaches wherein said optimization of photovoltaic power comprises an electronic circuit voltage regulator for regulating the operating voltage of said string of interconnected solar cells (refer to [0133] and [0134] of Moslehi).
Regarding Claim 52, the combination of Moslehi and Garabandic teaches all of the limitations of Claim 46 above and further teaches wherein said specified open-circuit voltage sampling period is in the range of less than 1 second up to about 100 seconds, corresponding to said open-circuit sampling frequency being in the range of about 0.01 hertz to more than 1 hertz (refer to [0144] of Moslehi).
Regarding Claim 54, the combination of Moslehi and Garabandic teaches all of the limitations of Claim 46 above and further teaches wherein said specified voltage sampling duration is in the range of less than 100 micro-seconds up to 10 milli-seconds (refer to [0144] of Moslehi).
Regarding Claim 57, the combination of Moslehi and Garabandic teaches all of the limitations of Claim 46 above and further teaches wherein said specified switching oscillator frequency is in the range of about 100 kilo-hertz up to about 5 mega-hertz (refer to [0152] of Moslehi).
Regarding Claim 71, the combination of Moslehi and Garabandic teaches all of the limitations of Claim 47 above and further teaches wherein said optimizing mode of operation is a switching mode of operation with said high-side field-effect transistor being on with said adjustable switching duty cycle being greater than 0 and less than 100% of the time between said open-circuit voltage sampling pulses (refer to [0164] of 
Regarding Claim 115, the combination of Moslehi and Garabandic teaches all of the limitations of Claim 95 above and further teaches wherein said plurality of said power optimizer output positive and negative electrical leads are connected in electrical series(refer to [0161]-[0162] of Moslehi).
Regarding Claim 137, Moslehi teaches all of the limitations of Claim 136 above, including a sample and hold circuit, however is silent wherein said sample and hold circuit has an analog-to-digital converter (ADC) based architecture.
Garabandic teaches wherein the sample and hold circuit has an analog-to-digital converter (ADC) based architecture (refer to [0053], [0077], or [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the sample and hold circuit as taught by Garabandic with the multi-modal MPPT of Moslehi in order to convert the received input to be further utilized in the circuit.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Moslehi US 2015/0236182, in view of Garabandic US 2015/0013748, and in further view of Ivanov et al. US 2011/0221416.
Regarding Claim 64, the combination of Moslehi and Garabandic teaches all of the limitations of Claim 46 above including a high-side field-effect transistor and low-side field-effect transistor, however is silent wherein said high-side field-effect transistor and said low-side field-effect transistor are n-channel field-effect transistors (NMOS transistors).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the NMOS as taught by Ivanov with the multi-modal MPPT of the combination of Moslehi and Garabandic in order to improve the speed of the circuit.

Claims 99-100 and 104-105 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi US 2015/0236182, in view of Garabandic US 2015/0013748, and in further view of Kruiskamp US 2016/0197508.
Regarding Claim 99, the combination of Moslehi and Garabandic teaches all of the limitations of Claim 96 above, however is silent wherein said multi-modal power optimization control algorithm utilizes a transition voltage value obtained by multiplying said open-circuit voltage by a pre-determined constant factor.
Kruiskamp teaches wherein said multi-modal power optimization control algorithm utilizes a transition voltage value obtained by multiplying said open-circuit voltage by a pre-determined constant factor (refer to [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the method as taught by Kruiskamp with the multi-modal MPPT of the combination of Moslehi and Garabandic in order to further optimize the system.
Regarding Claim 100, the combination of Moslehi, Garabandic, and Kruiskamp 
Regarding Claim 104, the combination of Moslehi, Garabandic, and Kruiskamp teaches all of the limitations of Claim 99 above and further teaches wherein said multi-modal maximum-power-point-tracking power optimizer operates in said pass-through mode of operation when said output string voltage is greater than said transition voltage value (refer to [0175] and [0150]-[0151]).
Regarding Claim 105, the combination of Moslehi, Garabandic, and Kruiskamp teaches all of the limitations of Claim 99 above and further teaches wherein said multi-modal maximum-power-point-tracking power optimizer operates in said optimizing mode of operation when said output string voltage is less than said transition voltage value (switching mode, refer to [0151], [0155], [0157], [0167] of Moslehi)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        4 December 2020

/DANIEL KESSIE/Primary Examiner, Art Unit 2836